Wagner, Dep. Att’y-Gen.,
You have requested that you b advised whether the funds received by the executors of an estate in the cours of the administration of the estate may be deposited in a trust company whic is a co-executor of such estate.
It is provided in section 1, clause V, of the Act of May 9, 1889, P. L. 15Í that: “The said companies shall keep all trust funds and investments sej arate and apart from the assets of the companies, and all investments mad by the said companies as fiduciaries shall be so designated as that the trust t which such investment shall belong shall be clearly known.”
It has been the opinion of this department that the phrase “trust funds, as used in the act just referred to, was intended to receive and should t given a liberal interpretation. Accordingly, it has been held that “tru¡ funds” include all funds received or held by trust companies in a fiducial capacity, whether as executor, administrator, guardian, trustee or other fidi ciary. Funds received by executors in the course of the administration c an estate are “trust funds” to the same extent as funds received by trustee in the administration of a trust and subject in all respects to the provisions ( the said Act of May 9,1889.
The question which you have submitted was the subject of an opinio addressed to the Secretary of Banking by Deputy Attorney-General Willia: Y. C. Anderson, dated May 26, 1926, in which it was held that funds receive by executors in the course of the administration of an estate are “trust fund! within the Act of May 9, 1889, supra, and as such were required to be depo ited in a banking institution other than one acting as executor or co-executi of the estate. No reason is apparent why the opinion of Deputy Attornel General Anderson should be modified in any respect. [8 D. & C. 225.] |
For a more detailed discussion of the principles involved, you are to the opinions of Deputy Attorney-General Bernard J. Myers, dated Aug. l| 1920 (30 Dist. R. 63), and of Deputy Attorney-General Fred Taylor Pusei dated June 20, 1922 (2 D. & C. 59).
From C. P. Addams. Harrisburg, Pa. H